Citation Nr: 1211020	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-28 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for carcinoma of the tongue, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967. 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied the Veteran's claim for service connection for carcinoma of the tongue.  Jurisdiction of this case has since been transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran essentially contends that his carcinoma of the tongue is due to exposure to Agent Orange in service.  The Board notes that the Veteran's exposure to herbicides during service has already been established.  Recognizing the Veteran's service in the Republic of Vietnam during the Vietnam era, the RO granted service connection for coronary artery disease on a presumptive basis to Agent Orange exposure during service in an April 2011 rating decision.  See 38 C.F.R. § 3.307(a) (6) (iii) (2011).  

As carcinoma of the tongue is not listed as a condition for which presumptive service connection due to herbicide exposure is warranted, the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure.  Accordingly, his claim must still be reviewed to determine if service connection can be established on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

In this regard, a March 2007 letter from J.W.E., M.D. noted that although he was unaware of a link between Agent Orange and tongue cancer, he indicated that there was a possibility that Agent Orange may have played a role in the development of the Veteran's cancer.  There is no other relevant competent medical evidence.  Notably, the Veteran has not yet been afforded an examination to determine the etiology of his tongue cancer.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of his tongue cancer, to include whether it is due to exposure to Agent Orange in service.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (4) (2011). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate examination to determine the etiology of his carcinoma of the tongue.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner must determine whether there is a 50 percent probability or greater that the Veteran's carcinoma of the tongue is related to his active duty, to include his conceded in-service exposure to Agent Orange. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  The examiner must also address Dr. E's March 2007 letter and the examination report should reflect such consideration. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. After undertaking any additional development deemed to be necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


